
	
		II
		112th CONGRESS
		2d Session
		S. 2174
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2012
			Mr. Inhofe introduced
			 the following bill; which was read twice and referred to the
			 Committee on Commerce, Science, and
			 Transportation
		
		A BILL
		To exempt natural gas vehicles from certain maximum fuel
		  economy increase standards, and for other purposes.
	
	
		1.Natural gas vehicles
			(a)Maximum fuel
			 economy increase for alternative fuel automobilesSection
			 32906(a) of title 49, United States Code, is amended by striking (except
			 an electric automobile) and inserting (except an electric or
			 natural gas automobile).
			(b)Automobile fuel
			 economy definitionsSection 32901(a)(8) of title 49, United
			 States Code, is amended by inserting , but the inclusion of a reserve
			 gasoline tank for incidental or emergency use in the event of alternative fuel
			 depletion shall not detract from the dedicated nature of the automobile
			 before the period at the end.
			
